Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 1 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Janry. 1st. 1807

To offer you, the kindest wishes of the season, my best friend, is almost unnecessary; my happiness, & felicity, in this world, is so interwoven with yours, that I fondly believe, the one cannot be sensible of a joy, or a pain, which is not sincerely participated by the other. To say that I hope each revolving year, may produce additional felicity, is poorly to express describe my feelings; and I must leave it to your own heart, to suggest all that my pen is inadequate to express—
I scarcely know what I wrote you on Sunday; the distress of my mind, and the dreadful headache it I suffered almost incapacitated me from writing at all, but the fear of occasioning you a moment of painful anxiety, induced me to attempt it, and I fear my pen ran away with my reason, of which I can seldom boast—
The acquital of Selfridge, seems to have given great & serious offence to some people. Mrs. Carters House, was surrounded by a mob a few nights since, which they threatend to pull down, and to day, they hung Mr. S. in Effigy in the Mall, which roused the anger of some others, who cut the figure down. Mr. White, the Son of a Carpenter in Boston was almost killed in the attempt. I cannot actually vouch for the truth of this story, but this was told me at noon. It is pity things should be carried such lengths—
I am very anxious to hear from you, though I thank you a thousand times, for devoting so much more of your precious time to me, than I could reasonably expect. I think George improves in his french, but am almost afraid to say so. I devote the greatest part of the day to him, but cannot prevail on him to speak it. he frequently asks when you mean to return, and is really impatient to see you. John is at Quincy, where I think it is probable he will stay, great part of the winter. I am reconciled, as your Mother cannot live with out him. She looks remarkably well, and was in good spirits. She gave me such an account of Sally, that I cannot think of permitting her to return it seems she has so powerful a propensity to liquor, she is seldom sober, where she can possibly find the means of gratification. I have partly engaged the Boy we now have to live with us this Summer, but it remains for you to decide, his father is a violent Fenno; I do not know how far this might prove an objection; he is intelligent and tinctured with the modern principles, if we engage him he is to have victuals & cloaths while he stays;—
Adieu my best friend, I regret much the loss of the Book but am happy it does not fall upon you. The Vessel in which I sent the Box, is called the Sally, Capt Brayston, master. I sent Mr. Buckanon a bill of Lading, with a request he would forward it as soon as possible—
Once more, my friend, farewel, give my love and best wishes to all, and that the choicest blessings of heaven may  you, is the ardent Prayer of your tenderly affectionate, wife
L. C. A.Papa I wish you many happy years
